Citation Nr: 9928644	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for dental and mouth 
disability based on alleged oral surgery performed by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
November 1962.  This appeal originally arose from an August 
1995 rating decision which denied compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for dental and mouth 
disability based on alleged oral surgery performed by the VA 
in late 1985.

Thereafter, although a March 26, 1999 Board of Veterans' 
Appeals (Board) decision denied compensation benefits under 
the provisions of 38 U.S.C.A. § 1151, as a result of a 
subsequent request by the veteran for a Board hearing which 
had been previously requested in his Substantive Appeal of 
May 1996, and the fact that the veteran reported for his 
scheduled hearing in July 1999, the March 26, 1999 decision 
was vacated by a Board decision in September 1999.  The 
September 1999 Board decision found that the veteran was 
entitled to a de novo consideration of his appeal by the 
member of the Board who conducted the July 1999 Board 
hearing, as if the March 1999 decision had not been issued.


REMAND

In light of the veteran's testimony of November 1996 and July 
1999, and upon further review of the entire record in this 
matter, the Board finds that there is a strong likelihood 
that additional pertinent VA dental records may be available 
for review.  It should be noted that records of VA medical 
treatment are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In addition, if the complete requested records 
are not available, the record should reflect an explanation 
of how records are maintained, why the search that was 
conducted constituted a reasonably exhaustive search, and why 
further efforts are not justified.  Dixon v. Derwinski, 3 
Vet. App. 261, 264 (1992).

First, the Board notes that at the time the regional office 
(RO) originally requested the veteran's dental records from 
the Washington, D.C. VA Medical Center in February 1993, the 
RO requested all dental treatment records and reports of X-
rays since September 1989.  At that point in time, the RO was 
already in receipt of dental records dated from 1980 to 1991, 
which did not include any dental records for the period of 
1984 to 1987.  The RO was subsequently furnished with VA 
records for the period of April 1986 to January 1993, which 
did not include any dental records.  In addition, it is noted 
that in February 1995, the RO specifically requested dental 
records from the fall of 1985 and an explanation as to 
whether an archive search took place, and the Board finds 
that the written response from the VA medical center in April 
1995 did not fully respond to this aspect of the RO's 
request.  Moreover, the Board observes that records received 
in July 1995 included medical records for the period of March 
1976 to September 1994, but did not include any dental 
records.  

Finally, the Board notes that the veteran has most recently 
recalled that the relevant VA dental treatment may have 
occurred in the fall of 1984 as opposed to 1985, and the 
record reveals that the veteran was referred for dental 
treatment by VA vocational rehabilitation in April 1987, thus 
implying the existence of additional dental records dated in 
1987.  The Board finds that this information would justify 
the expansion of the possible search window for VA dental 
records to the period between 1984 and 1987.

Consequently, based on all of the above, the Board finds that 
remand of the issue on appeal is warranted under Bell v. 
Derwinski, supra, and that this additional search should 
include any and all dental records in the possession of the 
Washington, D.C. VA Medical Center for the period of 1984 to 
1987, including any fee-basis dental records.  The search 
must also address whether any records from the Washington, 
D.C. VA Medical Center may have been retired to an archive 
and, if so, whether a search for the records at the archive 
has produced the documents.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
dental treatment.  Any dental records 
other than those now on file should be 
obtained and associated with the claims 
folder.

3.  The RO should also take appropriate 
action to obtain VA dental records for 
the period of 1984 to 1987, including any 
fee-basis dental records.  The search for 
such records should incorporate the 
Washington, D.C. VA Medical Center and 
any archive to which such records may 
have been retired.  If it proves 
impossible to obtain a copy of these 
records, the RO should provide an 
explanation in the record why the actions 
taken to obtain a copy of these records 
were adequate, and why the RO can not 
obtain a copy of these records.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for dental and mouth disability 
based on alleged treatment by the VA over 
the period of 1984 to 1987.  

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



